DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 1, Sub-species A (Claims 1-2, 4-12, and 14-20) in the reply filed on 17 October 2022 is acknowledged.
Claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/Sub-species, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure(s) 5 is objected under 35 CFR 1.83 because the numeral associated with the boxes (or circles) is not indicative as to what said symbol represents. Applicant is required to label, in words, the function of said boxes, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, according to the specification, element(s) 100 is/are a vehicle or structure, therefore it is suggested that applicant labels box 100 -- vehicle or structure--. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 1 and 11: “a physical interference between … the shroud and the housing; and wherein the nozzle is axially constrained in downstream movement along the primary air flow path by the physical interference”, Fig 4A shows a gap between the shroud and the housing, and it is unclear how this physical interference is axially constraining the nozzle.  See also, 112b rejection below.
Claims 4 and 14: “a protrusion is on the circumferentially spaced vanes”; Fig 4B shows a single protrusion on a single vanes, each vane with a respective protrusion. See also, 112b rejection below
Claims 5 and 15: “a turbine liner circumscribing at least a portion of the housing”; Fig 4A does not show the turbine liner circumscribing any portion of the housing (see also, 112b rejection below).
Claims 8 and 18: “the nozzle…axially unconstrained by the seat”; Fig 4A shows the seat axially constraining the nozzles in at least the axially forward direction (See also, 112b rejection below).  

The drawings are objected to because of the following: 
Figs 1-3 are unclear as to whether “15” is a centerline axis, or an axial direction. If the former, the Figures are contradictory because the ATS and the turbine engine are not concentric and cannot share the same centerline “15”
“28” in Fig 4B appears to be in the wrong place (should be in flow path 36, as in Fig 2)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
cl.4 and 14: “comprises a protrusion is on the” is believed to be in error for --comprises a protrusion on the-- (see also 112b rejection below)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 11, the recitation(s) “interference” and “constrained” render the claims indefinite because their meaning/definition/use throughout the Application is inconsistent and/or contradictory to typical meaning. 
An “interference” fit is a term of art referring to a nested arrangement of parts where the inner part has an outer cross-sectional dimension that is slightly larger than the corresponding inner cross-sectional dimension of the outer part. In such cases thermal manipulation of each part (cooling the inner part and heating the outer part) is often required for assembly, and once assembled, the parts remain fixed together by the interference fit for the life of the assembly. In contrast, Applicant’s disclosure does not appear to be using such a definition for the physical interference. Instead Applicant appears to be using the term more as a generic term for describing a physical interaction between components that may be transient (e.g. interferences labeled 70 and 84 in Figs 4A-B, where interference 84 may only sometimes exist, there being a gap 82 instead of the interference at other times). However, Applicant has not provided a clear Special Definition for the term and it is unclear how the term should be interpreted. The interference is interpreted as any transient or permanent physical interaction (incl. abutment) between components. 
The term “constrained“ or “unconstrained” typically refers to any amount of obviation. In contrast, Applicant describes the seat (74) as constraining the shroud and/or nozzle only in the radial direction, but not in the axial direction. However, inspection of Fig 4A indicates that at least a forward wall of the seat constrains both the shroud and the nozzle from axially forward motion. Thus, it is unclear how Applicant is using the term constrained in the context of the claims and disclosure. Furthermore, the term “constrained” does not appear to require physical containment at all times. That is, there is a gap (72) between the seat and the nozzle/shroud, thus the seat only constrains radial motion at a certain point in time/operation, and not at all times. Similarly, there is a gap (82) between the shroud and turbine-liner/housing such that a physical interference between the shroud and the turbine-liner/housing does not axially constrain the nozzle until a certain time/operating point. Finally, Applicant also has not provided any clear Special Definitions for the terms and it is unclear how the terms should be interpreted. A component is interpreted to be constrained or unconstrained in a particular direction if at any point in time/operation, the component is incapable or capable of moving in the particular direction (positively and/or negatively).
Dependent claims 2, 4-10, 12, 14-20 are also thus rejected. 
Regarding claims 4 and 14, the recitation “a protrusion is on the circumferentially spaced vanes” renders the claim indefinite because it is unclear whether there is a single protrusion shared by all the vanes, a single protrusion on one of the vanes, or a protrusion on each one of the vanes. 
Regarding claims 5 and 15, the recitation “a turbine liner circumscribing at least a portion of the housing” because the Drawings only show the housing circumscribing at least a portion of the turbine liner, or the turbine liner being integral with the housing. Note, the term “circumscribing” means to “draw a line around” or “to surround by or as if by a boundary” according to Merriam Webster. Thus, it appears Applicant has made a typographical error, and the claim is interpreted as at least a portion of the turbine liner being circumscribed by a portion of the housing. 
Furthermore the recitation “the second physical interference” lacks antecedent basis in the claims, thus rendering the claim indefinite. It is unclear whether the second physical interference is meant to be firstly introduced here, or whether claim 5 is meant to depend from claim 2.
Dependent claims 6-10 and 16-20 are also thus rejected. 
Regarding claims 6 and 16, the recitation “the housing comprises an inlet housing defining the primary inlet and a turbine housing defining the primary outlet, and the turbine liner is part of the turbine housing” renders the claim indefinite (in combination with the limitations of claims 5 and 15) because it is unclear how a housing which comprises the turbine liner can circumscribe or be circumscribed by itself (the turbine liner being part of the housing). Clarity is required as to whether the turbine liner is the same as, or different from the housing, etc. 
Dependent claims 7-10 and 17-20  are also thus rejected. 
Regarding claims 10 and 20, the recitation of “an axial gap…between the shroud and the turbine liner” renders the claim indefinite (in combination with the limitations of claim 1 requiring a physical interferences between the shroud and the housing; and the limitations of claim 6 claiming the turbine liner is part of the housing) because it is unclear whether there is a gap between the shroud and the turbine-liner/housing or whether there is a physical interference. The two states not apparently able to coexist at the same time. 
All claims are interpreted as best supported by the original disclosure under 112a.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 10-12, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayak 20180347669.
Regarding claims 1 and 11, Nayak teaches an air starter assembly (10) comprising: 
a housing (30) defining an interior having a primary inlet (32) and a primary outlet (34) to define a primary air flow path (for 36) from the primary inlet to the primary outlet (Fig 2); 
a nozzle (Fig 2 below) located within the interior and having circumferentially spaced vanes (Fig 2); 
a shroud (Fig 2 below) located within the interior and circumscribing at least a portion of the circumferentially spaced vanes (Fig 2 below); 

    PNG
    media_image1.png
    881
    1248
    media_image1.png
    Greyscale

a turbine (38) located within the interior, rotatable about a rotational axis (concentric with 50), and having circumferentially spaced blades (Fig 2); 
a physical interference (Fig 2 above) between the nozzle and the shroud and the shroud and the housing (Fig 2 above); and 
wherein the nozzle is axially constrained in downstream movement along the primary air flow path by the physical interference (Fig 2).
	Regarding claims 2 and 12, Nayak teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image2.png
    881
    1246
    media_image2.png
    Greyscale

Nayak further teaches the physical interference comprises a first physical interference (Fig 2, i1) between the nozzle and the shroud and a second physical interference between the shroud and the housing (Fig 2, i2).
Regarding claims 5 and 15, Nayak teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    881
    1246
    media_image3.png
    Greyscale

Nayak further teaches a turbine liner (Fig 2 above) circumscribing at least a portion of the housing (interpreted under 112b discussion above as the housing circumscribing at least a portion of the turbine liner, as best supported by Applicant’s disclosure under 112a) and having the portion radially aligned with a portion of the shroud to form the second physical interference (Fig 2).
Regarding claims 6 and 16, Nayak teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    881
    1246
    media_image4.png
    Greyscale

Nayak teaches the housing comprises an inlet housing (30) defining the primary inlet and a turbine housing (Fig 2 above) defining the primary outlet, and the turbine liner is part of the turbine housing (Fig 2).
Regarding claims 7 and 17, Nayak teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    881
    1246
    media_image5.png
    Greyscale

Nayak further teaches the inlet housing comprises a seat (Fig 2 above) receiving at least a portion of the nozzle (Fig 2).
Regarding claims 8 and 18, Nayak teaches all the limitations of the claimed invention as discussed above. Nayak teaches the nozzle is radially constrained by the seat and axially unconstrained by the seat (Fig 2; as interpreted under 112b discussion above).
Regarding claims 10 and 20, Nayak teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image6.png
    881
    1246
    media_image6.png
    Greyscale

Nayak further teaches an axial gap is provided between the shroud and the turbine liner (Fig 2 above).

Claim(s) 1-2, 5-9, 11-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swadley 4639188.
Regarding claims 1 and 11, Swadley teaches an air starter assembly (Fig 1) comprising: 
a housing (Fig 1 below) defining an interior having a primary inlet (at 24) and a primary outlet (Fig 1 below) to define a primary air flow path from the primary inlet to the primary outlet (Fig 1); 

    PNG
    media_image7.png
    874
    866
    media_image7.png
    Greyscale

a nozzle (incl.26) located within the interior and having circumferentially spaced vanes (Fig 1); 
a shroud (30) located within the interior and circumscribing at least a portion of the circumferentially spaced vanes (Fig 1); 
a turbine (16, 18) located within the interior, rotatable about a rotational axis (Fig 1 above), and having circumferentially spaced blades (18); 
a physical interference (Fig 1 above;  Fig 2 below) between the nozzle and the shroud, and between the shroud and the housing (Figs 1-2); and 

    PNG
    media_image8.png
    639
    958
    media_image8.png
    Greyscale

wherein the nozzle is axially constrained in downstream movement along the primary air flow path by the physical interference (Figs 1-2).
Regarding claims 2 and 12, Swadley teaches all the limitations of the claimed invention as discussed above. Swadley further teaches the physical interference comprises a first physical interference (i1 in Fig 1 or i1 in Fig 2 below) between the nozzle and the shroud and a second physical interference (i2 in Fig 1 below) between the shroud and the housing (Figs 1-2; note just as Applicant’s claimed physical interferences are not disclosed as being constant over time nor always present, the physical interference of Fig 2 also reads on the claimed physical interference).

    PNG
    media_image9.png
    874
    866
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    639
    958
    media_image10.png
    Greyscale

Regarding claims 5 and 15, Swadley teaches all the limitations of the claimed invention as discussed above. Swadley further teaches a turbine liner (22) circumscribing at least a portion of the housing (interpreted under 112b as at least a portion of the turbine liner being circumscribed by at least a portion of the housing as discussed above; Fig 1) and having the portion radially aligned with a portion of the shroud to form the second physical interference (Fig 1).
Regarding claims 6 and 16, Swadley teaches all the limitations of the claimed invention as discussed above. Swadley further teaches the housing comprises an inlet housing (Fig 1 below) defining the primary inlet and a turbine housing (Fig 1 below) defining the primary outlet, and 

    PNG
    media_image11.png
    875
    866
    media_image11.png
    Greyscale

the turbine liner is part of the turbine housing (Fig 1 above).
Regarding claims 7 and 17, Swadley teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image12.png
    874
    866
    media_image12.png
    Greyscale

Swadley further teaches the inlet housing comprises a seat (Fig 1 above) receiving at least a portion of the nozzle (Fig 1).
Regarding claims 8 and 18, Swadley teaches all the limitations of the claimed invention as discussed above. Swadley further teaches the nozzle is radially constrained by the seat and axially unconstrained by the seat (Fig 1; as interpreted under 112b discussed above).
Regarding claims 9 and 19, Swadley teaches all the limitations of the claimed invention as discussed above. Swadley further teaches a radial gap is provided between the nozzle and the seat, and the shroud and the seat (Fig 1 below).

    PNG
    media_image13.png
    874
    866
    media_image13.png
    Greyscale





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741